Citation Nr: 0429535	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  99-21 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from May 1945 to October 1946.

This appeal arises from an August 1998 rating decision of the 
Lincoln, Nebraska Regional Office (RO).

By decision of the Board in February 2003, the issues of 
entitlement to service connection for arthritis of the low 
back and service connection for bilateral cataracts were 
denied.  The veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  This case is 
once again before the Board pursuant to a May 2004 order of 
the Court wherein the Board's February 2003 decision with 
regard to the issue of entitlement to service connection for 
bilateral cataracts was vacated and this issue was remanded 
to the Board for readjudication.  

With regard to the claim of service connection for arthritis 
of the low back, the veteran's appeal was dismissed.

By rating decision in May 2004, the RO denied a claim that 
was characterized as whether new and material evidence had 
been submitted to reopen a claim of service connection for 
bilateral cataracts.  Due to the fact that the Board's 
February 2003 denial of the veteran's de novo claim of 
service connection for bilateral cataracts has been vacated 
by the Court in May 2004, the only issue currently on appeal 
is the de novo claim.  

Furthermore, the Board notes that a May 2004 joint motion, as 
incorporated by the Court's May 2004 order, has 
recharacterized the veteran's claim as service connection for 
an eye disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran contends that the RO erred by failing to grant 
service connection for an eye disability to include bilateral 
cataracts that is related to his military service.  He 
maintains that he was exposed to the strong rays of the sun 
during service which resulted in chronic eye disability.

It was noted in the May 2004 joint remand that the veteran 
has been diagnosed with multiple eye disabilities and that 
the adjudicative focus of this appeal should be whether any 
eye disability is related to any aspect of the veteran's 
military service.  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this case, the joint motion indicated that it did not appear 
that the VA medical examiner in June 2002 had the veteran's 
claims folder.  Accordingly, the veteran should be afforded 
another VA examination to include a medical nexus opinion.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the disability 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination that must 
be conducted by a physician with the 
appropriate expertise to evaluate the 
veteran's claim.  The claims folder must 
be made available to the physician for 
review prior to the examination and the 
report of examination must indicate that 
the examiner has examined the claims 
folder.  The physician must provide a 
diagnosis for all chronic eye disability.  
Based on a review of the entire record 
and the current examination, the 
physician must render an opinion as to 
whether it is at least as likely as not 
that any current eye disability is 
related to any aspect of the veteran's 
military service.  In answering this 
question, the examiner must use the 
standard of proof provided by the Board.  
All factors upon which the medical 
opinion is based must be set forth for 
the record.

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issue on appeal.  If 
any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




